DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2021 has been entered.
 
Response to Amendment
The amendment filed December 3, 2021 has been entered.  Claims 1-4, 6-9, 12-14, 16-17, and 19-22 are pending in the application.  Examiner acknowledges Applicant’s cancellation of claims 10 and 11 and incorporation of similar limitations thereof into independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 12, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over:
McGowan et al. (U.S. 2014/0350414 A1) (hereinafter – McGowan) 
Moriuchi et al. (U.S. 5097841) (hereinafter – Moriuchi) 
Palmer (U.S. 2007/0286959 A1) (hereinafter – Palmer)
Boyle Jr. et al. (U.S. 2020/0038563 A1) (hereinafter – Boyle Jr.).
Re. Claims 1, 21, and 22: McGowan teaches a pressure sensing guidewire (Abstract, lines 3-6, a pressure sensing guidewire), comprising: 
a tubular member having a proximal region and a housing region (Fig. 1, a tubular member 12 having a proximal portion 14 and housing region 52); 
wherein the tubular member has a first wall thickness along the housing region, and wherein the first wall thickness is smaller from the second wall thickness (Paragraph 0037, lines 1-9, the tubular member having a thinned wall, implying first and second wall thicknesses, that defines the housing region);
a pressure sensor disposed within the housing region (Fig. 1, a pressure sensor 20 disposed within the housing region 52); 
a signal transmitting member coupled to the pressure sensor and extending proximally therefrom (Fig. 1, a fiber optic cable 24); 
a centering member disposed within the housing region and coupled to the signal transmitting member at a position adjacent to the pressure sensor (Paragraph 0059: “…a centering ring (not shown) may be disposed around optical fiber 24 at a position that is spaced proximally from optical pressure sensor 20;” Examiner notes that positioning a centering ring at any position proximal from the optical pressure sensor encompasses a position in which the centering member is also within the housing area 52).
While McGowan does teach that silicone is well-known in the art to be a hydrophilic coating (Paragraph 0076), McGowan does not teach a hydrophilic silicone coating disposed along an inner surface of the housing region (Col. 3, lines 41-43, the inner wall of surface of the housing is treated with a hydrophilic treatment).
	Moriuchi teaches a pressure sensing guidewire having a hydrophilic coating disposed along an inner surface of the housing region (Col. 3, lines 41-43, the inner wall of surface of the housing is treated with a hydrophilic treatment).  Moriuchi teaches analogous art in the technology of measuring blood pressure directly from intravenous blood flow.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify McGowan to incorporate having a hydrophilic coating disposed along an inner surface of the housing region as taught by Moriuchi, the motivation being that an inner wall surface of the housing with hydrophilic properties prevents air from remaining on the inner wall surface, whereby no stagnant air accumulates and the pressure transmission characteristics can therefore be improved and safety is ensured in that no air penetrates into the blood vessel (Col. 7, lines 26-32).
	McGowan and Moriuchi do not teach the invention wherein the hydrophilic silicone includes an air bubble destabilizing additive.
	Palmer teaches that a variety of polymers have been used to comprise coatings for medical devices, of which PMA and PVP are both indicated (Applicant has identified that both polymethylacrylate (PMA) and polyvinylpyrrolidone (PVP) are air bubble destabilizing additives; however, this is a recitation of intended use; Palmer teaches the use of both PMA (Paragraph 0003) and PVP (Paragraph 0007)).  Although Palmer does not describe the use of such materials as bubble destabilizing additives, Palmer indicates that such materials are useful materials in the guidewire coatings for the purpose of providing lubricious coatings and hydrophilic surfaces (Paragraphs 0006-0007).  Furthermore, since coating composition for the sake of hydrophilicity is a key factor in the success of the hydrophilic surface of Moriuchi, it would have been obvious to try, by one of ordinary skill in the art before effective filing date of the invention, to utilize the commonly known materials of PMA and PVP as taught by Palmer and to incorporate it into the system of McGowan in view of Moriuchi, since there are a finite number of identified, predictable potential solutions (i.e., commonly-utilized coatings) to the recognized need (altering the mechanical properties of biomedical surfaces) and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success.
Applicant has not ascribed any particular criticality to the requirement of the hydrophilic silicone coating to be specifically either PMA or PVP; thus, it would have been an obvious matter of design choice to utilize either PMA or PVP since Applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose that the device would perform equally well with either designs.   Absent a teaching as to the criticality that the coating is required to be PMA or PVP, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
The above citations of Palmer also read upon the requirements of claims 21 and 22, wherein the additive is either PMA (claim 21) or PVP (claim 22). 
Applicant has not ascribed any particular criticality to the requirement of the hydrophilic silicone coating to be specifically either PMA or PVP; thus, it would have been an obvious matter of design choice to utilize either PMA or PVP since Applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose that the device would perform equally well with either designs.   Absent a teaching as to the criticality that the coating is required to be PMA or PVP, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
	McGowan, Moriuchi, and Palmer do not teach the invention wherein an inner surface of the proximal region is free of the hydrophilic silicone coating.
	Boyle Jr. teaches the invention wherein an inner surface of the proximal region is free of the hydrophilic silicone coating (Paragraph 0153: “…in some examples, it may be desirable for portions of the medical tube's inner surface to not be coated with a friction-reducing layer”).  Boyle Jr. teaches analogous art in the technology of insertable catheters having tools at the distal tip and hydrophilic coatings.
Both McGowan and Moriuchi teach devices which enable fluid flow within a portion of the housing.  It would have been obvious to one having skill in the art before the effective filing date to have modified McGowan, Moriuchi, and Palmer to have included an inner surface of the proximal region to be free of hydrophilic silicone coating as taught by Boyle Jr., the motivation being that the absence of such a coating allows for a portion of the device to be fluidly sealed or fluidly coupled to other devices (Paragraph 0154).  Furthermore, absent a teaching as to the criticality of an inner surface of the proximal region being free of a hydrophilic silicone coating, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
	Re. Claim 2: McGowan, Moriuchi, Palmer, and Boyle Jr. teach the pressure sensing guidewire according to claim 1.  McGowan further teaches the pressure sensing guidewire wherein the pressure sensor includes an optical pressure sensor (Paragraph 0035, lines 1-7, the pressure sensor can be an optical pressure sensor).
	Re. Claim 3: McGowan, Moriuchi, Palmer, and Boyle Jr. teach the pressure sensing guidewire according to claim 1.  McGowan further teaches the pressure sensing guidewire wherein the signal transmitting member includes an optical fiber (Fig. 1, the signal transmitting member being a fiber optic cable 24).
	Re. Claim 4: McGowan, Moriuchi, Palmer, and Boyle Jr. teach the pressure sensing guidewire according to claim 1.  Moriuchi further teaches the pressure sensing guidewire wherein a sensor port is formed in the housing region that is positioned adjacent to the pressure sensor (Col. 4, lines 7-14, a through-hole between pressure sensor and fluid chamber, i.e., sensor port adjacent to pressure sensor) and wherein the hydrophilic silicone coating extends proximally of the sensor port (Fig. 1, the fluid chamber 15 –established as being able to have a hydrophilic coating – extending both proximally and distally of the sensor port). 
	Re. Claim 6: McGowan, Moriuchi, Palmer, and Boyle Jr. teach the pressure sensing guidewire according to claim 1.  McGowan further teaches the pressure sensing guidewire further comprising a centering member coupled to the signal transmitting member (Paragraph 0036, lines 4-9, an attachment member circumferentially disposed to the optical fiber and secured to the inner surface, performing the same function as a centering member).
	Re. Claim 12: McGowan, Moriuchi, Palmer, and Boyle Jr. teach the pressure sensing guidewire according to claim 1.  McGowan further teaches the pressure sensing guidewire further comprising a tip member coupled to the housing region and extending distally therefrom (Fig. 1, a tip member 30 coupled to the housing region 52 and extending distally therefrom).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over:
McGowan et al. (U.S. 2014/0350414 A1) (hereinafter – McGowan)
Palmer (U.S. 2007/0286959 A1) (hereinafter – Palmer)
Moriuchi et al. (U.S. 5097841) (hereinafter – Moriuchi)
Boyle Jr. et al. (U.S. 2020/0038563 A1) (hereinafter – Boyle Jr.) 
Parakka et al. (U.S. 2012/0136087 A1) (hereinafter – Parakka) as evidenced by Goodall et al. (U.S. 2012/0209090 A1) (hereinafter – Goodall).
Re. Claims 7-9: McGowan, Moriuchi, Palmer, and Boyle Jr. teach the pressure sensing guidewire according to claim 1.  McGowan, Moriuchi, Palmer, and Boyle Jr. do not teach the pressure sensing guidewire wherein the hydrophilic silicone coating is designed so that blood contacting a surface of the hydrophilic silicone coating has a contact angle of about 50 degrees or less (as in claim 7), of about 30 degrees or less (as in claim 8), or of about 10 degrees or less (as in claim 9).
Parakka teaches a superhydrophilic silicone coating (Paragraph 0009, a silicone material capable of forming a superhydrophilic surface), and the definition of superhydrophilic is defined by Goodall (Paragraph 0096, superhydrophilic surfaces are defined by contact angles of less than about 5 degrees).  Therefore, Parakka teaches a hydrophilic silicone coating having a contact angle of about 5 degrees, which reads on contact angles of about 50 degrees or less, of about 30 degrees or less, or of about 10 degrees or less.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify McGowan, Moriuchi, Palmer, and Boyle Jr. to incorporate a hydrophilic silicone coating designed so that blood contacting a surface of the hydrophilic silicone coating has a contact angle of about 50 degrees or less, of about 30 degrees or less, or of about 10 degrees or less, as taught by Parakka as evidenced by Goodall, the motivation being that a superhydrophilic surface has the benefits of significantly reducing retention of human pathogenic microorganisms on the surface (Parakka, paragraph 0006) and providing anti-thrombogenic properties (Parakka, Abstract).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over:
McGowan et al. (U.S. 2014/0350414 A1) (hereinafter – McGowan)
Moriuchi et al. (U.S. 5097841) (hereinafter – Moriuchi)
Boye et al. (U.S. 2016/0249821 A1) (hereinafter – Boye)
 Parakka et al. (U.S. 2012/0136087 A1) (hereinafter – Parakka) as evidenced by Goodall et al. (U.S. 2012/0209090 A1) (hereinafter – Goodall).
Re. Claim 13: McGowan teaches a pressure sensing guidewire (Abstract, lines 3-6, a pressure sensing guidewire), comprising: 
a tubular member having a proximal region and a housing region (Fig. 1, a tubular member 12 having a proximal portion 14 and housing region 52); 
wherein the tubular member has a reduced wall thickness along the housing region (Paragraph 0037, lines 1-9, the tubular member having a thinned wall, implying first and second wall thicknesses, that defines the housing region).
McGowan and Moriuchi are silent regarding a hydrophilic coating disposed along the optical pressure sensor.  
Boye teaches analogous art in the technology of pressure sensing guidewires (Abstract), and further teaches the invention wherein a hydrophilic coating may be disposed along any surface of a tube housing the pressure sensor or along the optical pressure sensor (Paragraph 0127).
It would have been obvious to one having skill in the art before the effective filing date to have modified to have modified McGowan in view of Moriuchi to have incorporated a hydrophilic coating along an optical sensor as taught by Boye, the motivation being that doing so reduce air moving through the tube and allows or more stable signals by promoting the influx of liquids such as water, blood, or saline solutions to contact the pressure sensor membrane (Paragraph 0126).  
Alternatively or additionally, McGowan also describes a coating disposed along an optical pressure sensor (Claim 4), and further describes that such coatings can consist of any previously described material (Paragraph 0047: “For example, coupler 70 may be …a coating on one or both of fibers 26/64… Coupler 70 may be formed from one or more polymers or from other suitable materials including those disclosed herein”), with McGowan describing hydrophilic coatings (Paragraph 0076).
McGowan further teaches:
an optical pressure sensor (Paragraph 0035, lines 1-7, the pressure sensor can be an optical pressure sensor) disposed within the housing region (Fig. 1, a pressure sensor 20 disposed within the housing region 52); 
an optical fiber coupled to the optical pressure sensor and extending proximally therefrom (Fig. 1, a fiber optic cable 24 extending proximally from the pressure sensor).  
McGowan does not teach a hydrophilic coating disposed along an inner surface of the housing region.  McGowan also does not teach the hydrophilic silicone coating designed so that blood contacting a surface of the hydrophilic coating is designed so that blood contacting a surface of the hydrophilic coating has a contact angle of about 30 degrees or less.
Moriuchi teaches a pressure sensing guidewire having a hydrophilic coating disposed along an inner surface of the housing region (Col. 3, lines 41-43, the inner wall of surface of the housing is treated with a hydrophilic treatment). Moriuchi teaches analogous art in the technology of measuring blood pressure directly from intravenous blood flow.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify McGowan to incorporate having a hydrophilic coating disposed along an inner surface of the housing region as taught by Moriuchi, the motivation being that an inner wall surface of the housing with hydrophilic properties prevents air from remaining on the inner wall surface, whereby no stagnant air accumulates and the pressure transmission characteristics can therefore be improved and safety is ensured in that no air penetrates into the blood vessel (Col. 7, lines 26-32).
McGowan further teaches a hydrophilic coating 
McGowan and Moriuchi do not teach the pressure sensing guidewire wherein the hydrophilic silicone coating is designed so that blood contacting a surface of the hydrophilic silicone coating has a contact angle of about 30 degrees or less.
Parakka teaches a superhydrophilic silicone coating (Paragraph 0009, a silicone material capable of forming a superhydrophilic surface), and the definition of superhydrophilic is defined by evidence in Goodall (Paragraph 0096, superhydrophilic surfaces are defined by contact angles of less than about 5 degrees). Therefore, the superhydrophilic silicone surface in the invention of Parakka teaches a hydrophilic silicone coating having a contact angle of about 5 degrees, which reads on contact angles of about 30 degrees or less.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify McGowan and Moriuchi to incorporate a hydrophilic silicone coating designed so that blood contacting a surface of the hydrophilic silicone coating has a contact angle of about 30 degrees or less or of about 10 degrees or less as taught by Parakka as evidenced by Goodall, the motivation being that a superhydrophilic surface has the benefits of significantly reducing retention of human pathogenic microorganisms on the surface (Parakka, paragraph 0006) and providing anti-thrombogenic properties (Parakka, Abstract).
McGowan further teaches the pressure sensing guidewire wherein the tubular member has an outer surface and wherein the outer surface is free of the hydrophilic silicone coating (Fig. 1: portions of the outer surface are free from a hydrophilic silicone coating 19, as described in Paragraph 0041: “… one or more discrete sections of tubular member 12 may include hydrophilic coating 19; Paragraph 0075: “…a sheath or covering may be absent from a portion of all of guidewire 10, such that tubular member 12 may form the outer surface;” Paragraph 0075: the materials listed may include hydrophilic materials or materials which can be made hydrophilic; Paragraph 0076: the sheath may comprise a coating other than a hydrophilic silicone coating, such as hydrophobic fluoropolymers).
Re. Claim 14: McGowan, Moriuchi, and Parakka with further evidence by Gooddall teach the invention according to claims 13. Moriuchi further teaches the pressure sensing guidewire wherein a sensor port is formed in the housing region that is positioned adjacent to the pressure sensor (Col. 4, lines 7-14, a through-hole between pressure sensor and fluid chamber, i.e., sensor port adjacent to pressure sensor) and wherein the hydrophilic silicone coating extends proximally of the sensor port (Fig. 1, the fluid chamber 15 -established as being able to have a hydrophilic coating -extending both proximally and distally of the sensor port).

Claims 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over:
McGowan et al. (U.S. 2014/0350414 A1) (hereinafter – McGowan)
Moriuchi et al. (U.S. 5097841) (hereinafter – Moriuchi)
Boyle Jr. et al. (U.S. 2020/0038563 A1) (hereinafter – Boyle Jr.)
Boye et al. (U.S. 2016/0249821 A1) (hereinafter – Boye)
Parakka et al. (U.S. 2012/0136087 A1) (hereinafter – Parakka) as evidenced by Goodall et al. (U.S. 2012/0209090 A1) (hereinafter – Goodall).
Re. Claim 16: McGowan teaches a pressure sensing guidewire (Abstract, lines 3-6, a pressure sensing guidewire), comprising:
a tubular member having a proximal region and a housing region (Fig. 1, a tubular member 12 having a proximal portion 14 and housing region 52); 
an optical pressure sensor (Paragraph 0035, lines 1-7, the pressure sensor can be an optical pressure sensor) disposed within the housing region (Fig. 1, a pressure sensor 20 disposed within the housing region 52); 
an optical fiber coupled to the optical pressure sensor and extending proximally therefrom (Fig. 1, a fiber optic cable 24 extending proximally from the pressure sensor).  
McGowan does not teach a first hydrophilic coating disposed along an inner surface of the housing region.  
Moriuchi teaches a pressure sensing guidewire having a first hydrophilic coating disposed along an inner surface of the housing region (Col. 3, lines 41-43, the inner wall of surface of the housing is treated with a hydrophilic treatment). Moriuchi teaches analogous art in the technology of measuring blood pressure directly from intravenous blood flow.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify McGowan to incorporate having a first hydrophilic coating disposed along an inner surface of the housing region as taught by Moriuchi, the motivation being that an inner wall surface of the housing with hydrophilic properties prevents air from remaining on the inner wall surface, whereby no stagnant air accumulates and the pressure transmission characteristics can therefore be improved and safety is ensured in that no air penetrates into the blood vessel (Col. 7, lines 26-32).
McGowan and Moriuchi do not teach the invention wherein the hydrophilic silicone coating extending from a distal end of the housing region to a position proximal of the optical pressure sensor such that an inner surface of the proximal region is free of the hydrophilic silicone coating.
Boyle Jr. teaches the invention wherein an inner surface of the proximal region is free of the hydrophilic silicone coating (Paragraph 0153: “…in some examples, it may be desirable for portions of the medical tube's inner surface to not be coated with a friction-reducing layer”).  Boyle Jr. teaches analogous art in the technology of insertable catheters having tools at the distal tip and hydrophilic coatings.
Both McGowan and Moriuchi teach devices which enable fluid flow within a portion of the housing.  It would have been obvious to one having skill in the art before the effective filing date to have modified McGowan in view of Moriuchi to have included an inner surface of the proximal region to be free of hydrophilic silicone coating as taught by Boyle Jr., the motivation being that the absence of such a coating allows for a portion of the device to be fluidly sealed or fluidly coupled to other devices (Paragraph 0154).  Furthermore, absent a teaching as to the criticality of an inner surface of the proximal region being free of a hydrophilic silicone coating, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Although Boyle is silent regarding the distance of the end position of the inner hydrophilic silicone coating relative to a distal end of the housing region, Boyle teaches that such a coating is for the purpose of fluidly coupling other devices (Paragraph 0154).  It would have been obvious to one having skill in the art before the effective filing date to have modified the end position of the inner hydrophilic silicone coating to be at the required position of 2-10 cm, since this is a result-effective variable that contributes to the coupling/sealing capability of the device.
Furthermore, it would have been an obvious matter of design choice to include positioning of the interior hydrophilic silicone layer at a certain distance relative to the distal end of the housing since Applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose that the device would perform equally well with either designs.  The most specific description of the positioning of the inner silicone coating is in Paragraph 0047 of Applicant’s specification.  Although the purpose of the inner silicone coating is made clear (which Boyle Jr. provides alternative motivation for combination), the purpose of the specific positioning of such a coating is unsupported.  Absent a teaching as to the criticality that the coating is required to be positioned at exactly the range of 2-10 cm proximal of the optical pressure sensor, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
McGowan, Moriuchi, and Boyle Jr. do not teach a second hydrophilic silicone coating disposed along the optical pressure sensor. 
Boye teaches a second hydrophilic coating disposed along the optical pressure sensor, with sufficient motivation to do so (see rejection of claim 13, wherein the same alternative argument of McGowan also applies to claim 16).  Since Moriuchi is utilized to teach a first hydrophilic silicone coating disposed along an inner surface of the housing region, that is understood to be a first silicone hydrophilic silicone coating, with the art of Boye teaching the use of a second hydrophilic coating on an optical fiber in the combination.
McGowan, Moriuchi, Boyle Jr., and Boye do not teach the invention comprising a hydrophilic silicone coating designed so that blood contacting a surface of the hydrophilic coating is designed so that blood contacting a surface of the hydrophilic coating has a contact angle of about 10 degrees or less.
Parakka teaches a superhydrophilic silicone coating (Paragraph 0009, a silicone material capable of forming a superhydrophilic surface), and the definition of superhydrophilic is defined by evidence in Goodall (Paragraph 0096, superhydrophilic surfaces are defined by contact angles of less than about 5 degrees). Therefore, the superhydrophilic silicone surface in the invention of Parakka teaches a hydrophilic silicone coating having a contact angle of about 10 degree or less.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify McGowan, Moriuchi, Boyle Jr., and Boye to incorporate a hydrophilic silicone coating designed so that blood contacting a surface of the hydrophilic silicone coating has a contact angle of about 30 degrees or less or of about 10 degrees or less as taught by Parakka as evidenced by Goodall, the motivation being that a superhydrophilic surface has the benefits of significantly reducing retention of human pathogenic microorganisms on the surface (Parakka, paragraph 0006) and providing anti-thrombogenic properties (Parakka, Abstract).
Re. Claim 17: McGowan, Moriuchi, Boyle Jr., Boye, and Parakka with further evidence by Goodall teach the invention according to claim 16.  Moriuchi further teaches the pressure sensing guidewire wherein a sensor port is formed in the housing region that is positioned adjacent to the pressure sensor (Col. 4, lines 7-14, a through-hole between pressure sensor and fluid chamber, i.e., sensor port adjacent to pressure sensor) and wherein the hydrophilic silicone coating extends proximally of the sensor port (Fig. 1, the fluid chamber 15 –established as being able to have a hydrophilic coating – extending both proximally and distally of the sensor port).  
Re. Claim 19: McGowan, Moriuchi, Boyle Jr., Boye, and Parakka with further evidence by Goodall teach the invention according to claim 16.  McGowan further teaches the invention wherein the tubular member has a first wall thickness along the housing region, wherein the tubular member has a second wall thickness along the proximal region, and wherein the first wall thickness is smaller than the second wall thickness (Paragraph 0037, lines 1-9, the tubular member having a thinned wall, implying first and second wall thicknesses, that defines the housing region).
Re. Claim 20: McGowan, Moriuchi, Boyle Jr., Boye, and Parakka with further evidence by Goodall teach the invention according to claim 16.  McGowan further teaches the pressure sensing guidewire further comprising a hydrophobic coating disposed along an outer surface of the tubular member (Paragraph 0076, lines 1-11, a lubricious coating of the exterior surface of the guidewire may be a hydrophobic coating).

Response to Arguments
Applicant's arguments filed November 15, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that McGowan does not teach the claimed centering member: 
Examiner has presented additional citations other than those relating to the attachment member 26 which may also be interpreted as a centering member.  Since McGowan states that a centering ring may be disposed around the optical fiber at a position spaced proximally from the optical pressure sensor, this range includes the positioning such a centering member within the housing.  Examiner further notes that, positioning of a centering member within a specific area of the housing is not presented with sufficient criticality or unexpected result; providing a centering member along any portion of the length of the optical sensor would result in the same centering effect, absent further functional limitations disclosed in the claims.
Applicant’s additional arguments with respect to claims 13 and 16 are rendered moot by the consideration of the new art of Boye.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791